Case 1:19-cv-00290-LPS Document 36 Filed 05/18/20 Page 1 of 2 PageID #: 421




 Jody C. Barillare
 Of Counsel
 jody.barillare@morganlewis.com



 May 18, 2020

 BY ECF

 The Honorable Leonard P. Stark
 United States District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 N. King Street
 Wilmington, Delaware 19801

 Re:      OI European Group B.V. v. Bolivarian Republic of Venezuela, et al., Case No.
          19-cv-290-LPS

 Dear Chief Judge Stark:

 I write on behalf of OI European Group B.V. (“OIEG”), Plaintiff in the above-referenced
 proceeding.

 On December 12, 2019, this Court entered an order staying this proceeding “until the
 conclusion of proceedings in the Supreme Court (i.e. the latest of (if applicable) the
 expiration of the time to file a petition for a writ of certiorari (‘cert petition’), denial of such
 petition, or conclusion of proceedings following grant of such petition) [with respect to the
 Crystallex Asset Proceeding1] or further order of this or any other Court lifting the stay.”
 Crystallex Int’l Corp. v. PDV Holding Inc., 2019 WL 6785504 (D. Del. Dec. 12, 2019)
 (“Stay Order”).

 Today, the Supreme Court denied the cert petition with respect to the Crystallex Asset
 Proceeding. See Order List, May 18, 2020. In light of the foregoing, the stay of this
 proceeding has expired by its terms and OIEG respectfully requests that the Court set a
 scheduling conference, or require the defendants to respond to the Complaint in accordance
 with the Federal Rules of Civil Procedure, so that this case may proceed.2



          1
              Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, Case No. 17-mc-151.
          2
           In 2019, certain defendants in this case moved for a stay of all proceedings pending the
 appeal of the Crystallex Asset Proceeding. The Stay Order and, now, the Supreme Court’s denial of
 the cert petition have mooted the pending stay motion.


                                                      Morgan, Lewis & Bockius        LLP

                                                      The Nemours Building
                                                      1007 N. Orange St., Ste. 501
                                                      Wilmington, DE 19801                 +1.302.574.3000
                                                      United States                        +1.302.574.3001
Case 1:19-cv-00290-LPS Document 36 Filed 05/18/20 Page 2 of 2 PageID #: 422




 The Honorable Leonard P. Stark
 May 18, 2020
 Page 2

 We are available at the Court’s convenience should Your Honor have any questions.



 Respectfully submitted,

 /s/ Jody C. Barillare

 Jody C. Barillare (#5107)

 JCB


 Enclosure

 cc:    Counsel of Record (w/enclosure) (By CM/ECF)
